Citation Nr: 0609795	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  03-19 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel

INTRODUCTION

The veteran had active service in the U.S. Navy from May 1963 
to May 1967.  It appears he also had service with the Army 
National Guard and Air Force Reserve from 1968 to the time of 
his retirement in 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has a 
current diagnosis of PTSD.

2.  The competent and probative medical evidence of record 
preponderates against a finding that bilateral hearing loss 
was present in service or that sensorineural hearing loss was 
manifested within one year after separation, and any current 
hearing loss is not shown to be related to service or any 
incident of service.

3.  The competent and probative medical evidence of record 
preponderates against a finding that tinnitus was present in 
service or that tinnitus was manifested within one year after 
separation, and any current tinnitus is not shown to be 
related to service or any incident of service.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304 (2005).

2.  Hearing loss was not incurred in service, nor may it be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2005).

3.  Tinnitus was not incurred in service, nor may it be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  In the present case, this was done 
with the issuance of an April 2002 letter prior to the 
November 2002 rating decision.

In an April 2002 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  In 
addition, the veteran was advised, by virtue of a detailed 
June 2003 statement of the case (SOC) and February 2004 and 
November 2005 supplemental statements of the case (SSOCs) 
issued during the pendency of this appeal, of the pertinent 
law, and what the evidence must show in order to substantiate 
his claims.  We therefore believe that appropriate notice has 
been given in this case.  Further, the claims file reflects 
that the June 2003 SOC contained the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2005).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  All the above 
notice documents must be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield, at 125.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (March 
3, 2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claim for service connection is being 
denied, no rating or effective date will be assigned, and 
therefore any notice deficiencies are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2005).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


II.  Service Connection - Applicable Law

Pursuant to 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), 
a veteran is entitled to disability compensation for 
disability resulting from personal injury or disease incurred 
in or aggravated by service.  Service connection may also be 
granted for a disease first diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Service connection may also be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing active duty for training (ADT) or 
injury incurred or aggravated while performing inactive duty 
training (IADT).  38 U.S.C.A. §§ 101(24), 106; 38 C.F.R. § 
3.6.

Service-connected disability compensation may be paid only to 
a "veteran."  The term "veteran" is defined in 38 U.S.C.A. 
§ 101(2) as "a person who served in the active military, 
naval, or air service, and who is discharged or released 
therefrom under conditions other than dishonorable."  38 
U.S.C.A. § 101(24) defines the term "active military, naval, 
or air service" as including "active duty" and "any period 
of active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in the line of duty."  The term 
"active duty" is defined in 38 U.S.C.A. § 101(21) to 
include "full-time duty in the Armed Forces, other than 
active duty for training."  Further, "active duty for 
training" includes full-time duty performed by Reservists 
for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 
3.6(c).  Annual training is an example of active duty for 
training, while weekend drills are inactive duty training.  
As noted above, it appears the veteran was a member of the 
Reserves of the Air Force and a member of the Texas Army 
National Guard between 1968 and 1994.

Thus, with respect to any National Guard/Reserve service, 
service connection may only be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing ADT, or injury incurred or aggravated while 
performing IADT.  38 U.S.C.A. §§ 101(24), 106, 1131; 38 
C.F.R. §§ 3.6, 3.303, 3.304.  Service connection is not 
legally merited for IADT service when the disability results 
from a disease process.  See, e.g., Brooks v. Brown, 5 Vet. 
App. 484, 487 (1993).  The only exception to this latter rule 
is where a heart attack or stroke is suffered on IADT.  38 
U.S.C.A. §§ 101(24)(C)(2); 38 C.F.R. § 3.6(a).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under precedential 
caselaw, lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 498 (1997).  In addition, if a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 
3.303(b).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and an 
organic disease of the nervous system (e.g., sensorineural 
hearing loss or tinnitus) becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease 
need not be diagnosed within the presumption period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree during that time.  Id.

A.  PTSD

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  38 C.F.R. § 3.304(f) (2005); Cohen v. 
Brown, 10 Vet. App 128 (1997).  With respect to the second 
element, if the evidence shows that the veteran did not serve 
in combat with enemy forces during service, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  The veteran's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).

A review of the veteran's claims file shows there are three 
pertinent medical opinions with regard to whether the veteran 
has a current diagnosis of PTSD, which is a requirement for 
an award of service connection.  In a September 2000 private 
record, K.A., a social worker, recounted the veteran's 
claimed stressor of helping recover the body when a fellow 
sailor was decapitated on board ship in 1965.  He also 
remembered a sailor committing suicide by jumping overboard.  
Despite searching, the crew never recovered his body.  The 
veteran indicated that he later served in Saudi Arabia from 
January 1991 to July 1991 as a civilian employee of the 
Department of Defense.  He was exposed to petroleum, smoke, 
overhead SCUD missiles, and frequent chemical alerts.

The veteran indicated he experienced recurrent memories of 
Vietnam and Saudi Arabia, which could be triggered by sights, 
sounds, and smells.  He had avoidant behavior, which included 
a lack of friends, avoidance of people and places, short term 
memory loss, and isolation.  He also experienced sleep 
disruptions, environmental awareness, authority problems, 
distrust of the government, concentration impairment, 
anxiety, and survival guilt.  K.A. indicated that the 
symptoms were consistent with, and met all the requirements 
of a diagnosis of PTSD.  This, then, was his diagnosis.

Subsequently, in December 2000, the veteran underwent private 
examination by W.C., M.D.  He again told of experiencing the 
decapitation of a fellow soldier.  After examining the 
veteran, Dr. C opined that the veteran's various personality 
patterns and mood changes did not constitute sufficient 
evidence for his having substantial personality, mental, 
emotional, or behavioral difficulties customarily associated 
with veterans who had experienced combat-related PTSD 
symptoms.  Therefore, the diagnosis was that there was a lack 
of relevant PTSD symptoms.

Given this discrepancy in opinions, the RO afforded the 
veteran a VA examination in August 2002.  His claims file was 
reviewed by the examining physician, who was requested to 
address the previous examinations by K.A. and Dr. C.  The 
veteran related that his memory of the decapitation of a 
fellow soldier was upsetting, but he did not dream about it.  
He looked visibly upset when he spoke about it.  He reported 
intermittent periods of sadness that had begun at least a 
year or so before.  It was noted that the veteran might have 
experienced flashbacks, and certainly experienced upsetting 
times since the decapitation.  Overall, his traumatic stress 
exposure had been low in service, with the exception of that 
one incident.  After service, he was employed by the Red 
River Army Depot, until approximately 1997.  Currently, he 
was working full-time as a contractor at the Red River Army 
Depot.  The veteran denied any history of psychiatric care, 
assaultive behavior, or suicide attempts.  He described 
himself as a loner. 

On clinical evaluation by the examiner, the veteran denied 
delusions, hallucinations, ideas of references, or signs of 
thought disorder.  His speech was rather slow but 
understandable.  Other than occasionally thinking about and 
contemplating the decapitation in service, the veteran denied 
any symptoms of PTSD and did not have particular emotional 
numbing.  He had some depression that did not fall into any 
specific pattern.  He had always been a loner.  The Minnesota 
Multiphasic Personality Inventory, 2nd ed. (MMPI-2) was 
administered, indicating extreme sensitivity to others, some 
suspiciousness, and depression.  The examiner noted that the 
testing revealed wide-ranging symptoms, including subjective 
depression, physical malfunctioning, mental dullness, and 
brooding, with lassitude, malaise, and somatic complaints 
highly elevated, as well as on the paranoia scales, 
persecutory ideas, and, to a lesser degree, poignancy.  
Therefore, although there was some testing indication for 
PTSD, it was the opinion of the examiner that the diagnostic 
criteria for PTSD were not met.  The diagnosis was depressive 
disorder, not otherwise specified.  The examiner further 
stated, with reference to the differing opinions of Dr. C and 
K.A., that although the veteran exhibited some troubling 
symptoms, they did not fall into the specific pattern for 
full PTSD.  

Thus, there are two opinions indicating that the veteran does 
not have a PTSD diagnosis and one opinion indicating that he 
does have PTSD.  In addition, the treatment record that 
showed a diagnosis of PTSD is the oldest medical record in 
the veteran's claims file.  All of the more recent medical 
evidence shows the veteran does not have a diagnosis of PTSD.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  The Board is mindful 
that we cannot make our own independent medical 
determinations, and that we must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Id.; see also Rucker v. Brown, 
10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  Thus, the weight to be accorded the 
various items of evidence in this case must be determined by 
the quality of the evidence, and not necessarily by its 
quantity or source.

The August 2002 examination is, by far, the most thorough and 
comprehensive in the record.  The examiner reviewed the 
history and the reports of the previous examinations, 
elicited detailed clinical data from the veteran, and fully 
explained his findings.  He addressed the earlier diagnoses, 
and provided a full rationale for his ultimate conclusion, 
i.e., that the veteran does not have post-traumatic stress 
disorder.  Therefore, the Board finds that the evidence 
against the veteran's claim outweighs that in favor of it.  
Since the veteran's medical evidence does not support a 
present diagnosis of post-traumatic stress disorder, a 
analysis of the next two elements necessary for service 
connection for PTSD is not needed.

Consequently, the evidence preponderates against the claim 
for service connection for PTSD, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.

B.  Bilateral Hearing Loss and Tinnitus

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Even though disabling hearing loss is not 
demonstrated at separation, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that a current disability is related 
to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  See Hensley (citing Current Medical Diagnosis & 
Treatment, Stephen A. Schroeder, et. al., eds., at 110-11 
(1988)).  See also 38 C.F.R. § 3.385, discussed infra.

The veteran has asserted that he has current bilateral 
hearing loss and tinnitus that is related to his military 
service.  A review of the claims file shows that he certainly 
has a current diagnosis of bilateral sensorineural hearing 
loss that meets the standards of 38 C.F.R. § 3.385.  This was 
shown in treatment records dated from May 1982 to January 
1995 and in VA examination reports dated in June 2002 and 
October 2005.  He was also diagnosed with tinnitus during his 
VA examinations.  At issue, then, is whether the veteran's 
current bilateral hearing loss and/or tinnitus is related to 
his active military service.

A review of the veteran's active duty service medical records 
shows they are negative for any complaints of or diagnoses 
for hearing loss, tinnitus, or excessive noise exposure.  
Furthermore, when examined for separation in May 1967, the 
veteran's hearing was noted to be 15/15, bilaterally, on a 
whispered voice test.  An audiogram was not conducted at that 
time.  Therefore, there is no evidence of any hearing loss, 
tinnitus, or noise-induced ear problems contained in the 
veteran's active duty service medical records.

Nevertheless, the veteran was afforded two VA examinations, 
in June 2002 and October 2005.  In June 2002, he reported 
noise exposure from the gun mounts while assigned aboard a 
Navy destroyer.  He also indicated he had post-service 
occupational noise exposure.  The June 2002 VA examiner 
indicated that, while the veteran demonstrated sensorineural 
hearing loss and tinnitus, there was insufficient information 
available to determine the most likely etiology of the 
veteran's hearing loss or tinnitus without resorting to 
speculation.

In October 2005, the veteran's claims file was reviewed by 
the VA examiner.  The examiner noted that the veteran's 
entrance examination showed normal hearing acuity, 
bilaterally.  The examination completed in May 1967 failed to 
contain any pure-tone audiological information.  The 
veteran's service medical records did not contain any other 
audiological test results that were performed during the 
active duty period.  Therefore, insufficient information was 
available to opine as to the etiology of the veteran's 
hearing loss or tinnitus without the examiner resorting to 
speculation.

The Board recognizes the argument of the veteran's 
representative that in the absence of any evidence for or 
against service connection, the claim should be granted.  
However, the absence of any evidence of complaints or 
treatment in the veteran's service medical records goes 
against his claim.  Likewise, while the veteran was not 
afforded an audiogram upon separation from service, he was 
afforded a whispered voice test that showed normal hearing.  
This evidence also tends to rebut his claims for service 
connection.

Finally, we note the VA examiners' opinions, indicating that 
determining the etiology of the veteran's bilateral hearing 
loss and tinnitus would require a resort to speculation.  
Thus, for the Board to find that the veteran's bilateral 
hearing loss or tinnitus was related to his active military 
service would be resorting to speculation.  The Board is not 
permitted to engage in speculation as to medical causation 
issues, but "must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Therefore, in the absence of any specific event or treatment 
in service for noise exposure, hearing loss, or tinnitus, and 
no opinion linking the veteran's current diagnoses with his 
military service, the Board must find that direct service 
connection for bilateral hearing loss and tinnitus is not 
warranted.

Furthermore, with regard to presumptive service connection, 
the Board notes that there is no medical evidence to show 
that the veteran was diagnosed with an organic disease of the 
nervous system, characterized as either bilateral hearing 
loss or tinnitus, within one year after his separation from 
active duty service in May 1967.  Indeed, the earliest 
medical records associated with the claims file are dated in 
May 1982, fifteen years after separation from active duty.  
Therefore, service connection for bilateral hearing loss or 
tinnitus on a presumptive basis is not warranted.

Finally, with respect to the veteran's National Guard and 
Reserve service, since the veteran's bilateral hearing loss 
or tinnitus has not resulted from an injury incurred during 
his National Guard or Reserve service, and the veteran does 
not even contend that it does, service connection is not 
warranted on this basis.

The Board acknowledges, and has no reason to doubt, the 
veteran's assertion that he was exposed to acoustic trauma 
while serving on active duty, noting that he served aboard 
the USS Hamner, equipped with various types of Naval 
armament, and was at sea for over three years..  The 
veteran's sincerity is not in question.  However, while the 
veteran is certainly capable of providing evidence of 
symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by his symptoms or the origin 
of the condition causing the symptoms.  See Espiritu v. 
Derwinski, 2 Vet. App. at 494 (1992).

While 38 U.S.C.A. § 3.385 does not bar service connection for 
bilateral hearing loss, it does not compel service connection 
either, even though the veteran might meet its criteria.  See 
Ledford v. Derwinski, 3 Vet. App. at 89.  However, the 
current medical record is totally devoid of any competent and 
probative medical opinion to link any current bilateral 
hearing loss or tinnitus to service.

Accordingly, it has not been shown that the veteran's 
bilateral hearing loss or tinnitus is related to service or 
any incident thereof.  As the evidence preponderates against 
the claim for service connection for bilateral hearing loss 
and tinnitus, the benefit-of-the-doubt doctrine is 
inapplicable, and service connection must be denied for these 
disorders.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra.

ORDER

Service connection for post-traumatic stress disorder is 
denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


